533 N.W.2d 622 (1995)
James R. MANTEUFFEL, Appellant,
v.
CITY OF NORTH ST. PAUL, Respondent.
No. C3-95-837.
Supreme Court of Minnesota.
June 30, 1995.

ORDER
Based upon all the files, records and proceedings herein,
*623 IT IS HEREBY ORDERED that the petition of James R. Manteuffel for further review be, and the same is, granted for the limited purpose of reversing the unpublished order of the court of appeals filed on May 18, 1995 which dismissed the appeal. The appeal is reinstated and the matter is remanded to the court of appeals for its consideration and disposition of the appeal on its merits. See City of Shorewood v. Metropolitan Waste Control Commission, 533 N.W.2d 402 (Minn.1995); Bulau v. Bulau, 208 Minn. 529, 294 N.W. 845 (1940).
          BY THE COURT:
          /s/ Alexander M. Keith
              Chief Justice

MEMORANDUM
The district court dismissed the plaintiff's complaint for lack of jurisdiction by order filed on January 27, 1995. Written notice of the filing of that order was served by defendant City of North St. Paul on January 13, 1995 but, upon the express discretion of the trial court, the judgment of dismissal was entered on February 14, 1995. The plaintiff timely appealed from the judgment, but the court of appeals dismissed the appeal, relying upon its own decision of Blaine v. Anoka-Hennepin Ind. Sch. Dist. No. 11, 498 N.W.2d 309 (Minn.App.1993), for the apparent disposition that the exclusive means of appeal was from the order of dismissal.
For that reason we are constrained to comment that that reliance is ill-founded because the Blaine decision rests on a misapprehension of our holding in Bulau. While we denied the petition for further review in Blaine, that denial constituted neither an endorsement of the language of the opinion nor an agreement with the disposition. It must be again stated that a denial of a petition for further review is only to be taken as the court's determination that the matter in question does not satisfy the criteria for further review contained in Minn.R.Civ. App.P. 117. See Murphy v. Milbank Mut. Ins. Co., 388 N.W.2d 732 (Minn.1986).